Case 1:19-cv-00862-CFC-SRF Document 356 Filed 04/06/21 Page 1 of 2 PageID #: 15921




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELA WARE

 1Ox GENOMICS, INC.,


                            Plaintiff,

                    V.                          Civil Action No. 19-862-CFC-SRF

 CELSEE, INC.,


                           Defendant.



                             MEMORANDUM ORDER

       Plaintiff l0x Genomics alleges that Defendant Celsee's Genesis Platform

 infringes the Hindson Patents: U.S. Patent Nos. 10,273,541 (the #541 patent) and

 10,400,280 (the #280 patent). D.I. 86 ,r 37. Pending before me is Celsee's Motion

 for Summary Judgment of Invalidity of the Hindson Patents under 35 U.S.C. §

 112. D.I. 273.

       In its Concise Statement of Facts filed in support of the motion, Celsee

 identified the following fact as material to the motion and not in dispute: "The

 section of the #23 3 [Provisional] entitled 'Analysis of Gene Expression' does not

 recite using reverse transcription to yield barcoded cDNA molecules." D.I. 275      ,r
 20. 1Ox denies this assertion of fact and argues that "[t]he section recites that

 method in its recitation of reverse transcription and sequencing for analysis." D.I.
Case 1:19-cv-00862-CFC-SRF Document 356 Filed 04/06/21 Page 2 of 2 PageID #: 15922




 305 if 20. Record evidence cited by 1Ox appears to support its position. See D.I.

 306, Ex. 1 ,r,r 671, 685-687; Ex. 12 at (0016], (0050], (0055], (0061]-(0065],

  (00109], (00194]-(00195].

       Because there appears to be at least one disputed fact that Celsee has said is

 material to its motion for summary judgment, I will deny the motion. See

 Anderson v. Liberty Lobby, Inc., 477 U.S. 242,248 (1986) (holding that summary

 judgment will not lie if there is a genuine dispute about a material fact).

       NOW THEREFORE, at Wilmington this Sixth day of April in 2021, IT IS

 HEREBY ORDERED that Defendant's Motion for Summary Judgment of

 Invalidity of the Hindson Patents under 35 U.S.C. § 112 (D.I. 273) is DENIED.




                                                   Ot..c!:_i!. ~
                                                UNITED STATES DISC T JUDGE




                                            2
